DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: process steps in the body of the claim should be positively recited, however, instant claim language uses passive verbs such as preparation, introduction, reduction, modification instead of active verbs, such as preparing, introducing, reducing, modifying etc. Claim scope is not limited by claim language that suggests but does not require steps to be performed, see MPEP 2111.04.
Claim 1 is also objected to because MPEP 608.01(m) states that, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Thus, in the instant case the use of periods in 1.1, 1.2 is an improper use of periods in the claim and should be corrected as these are not abbreviations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 also recites in step 1.1. taking 1 mol of sodium sulfide and 1.5 mol of elemental sulfur to a beaker. Are applicant’s not placing these reactants in the beaker? Are they just taking them next to a beaker or near a beaker? It is unclear what applicants are trying to encompass with this step. Based on the later steps of the claim applicants meant the claim to recite placing 1 mol of sodium sulfide and 1.5 mol of elemental sulfur into a beaker. However, the into a beaker portion of the claims is unnecessary and as such the examiner suggests removing the “to a beaker” portion from this step.
Claim 1 is indefinite because it recites faintly acid in step 3. The term “faintly” in claim 1, step 3 is a relative term which renders the claim indefinite. The term “faintly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, what is considered faintly acid is not clearly defined in the specification as an example they say that faintly acid can be achieved with a pH of 5.5-6.2 but this is not a limiting definition and as such it is unclear as to whether applicants only intend the range of 5.5-6.2 to be considered faintly acid or if they intended a broader range of pH’s to be considered faintly acid.
Claim 1 is also indefinite because it recites alkalescence in step 4. The term “alkalescence” in claim 1, step 4 is a relative term which renders the claim indefinite. The term “alkalescence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, what is considered alkalescence is not clearly defined in the specification because applicant’s merely state that in some embodiments alkalescence can be achieved adjusting pH to 8.0-8.5 but this is not a limiting definition and as such it is unclear as to whether applicants only intend the range of 8.0-8.5 to be considered alkalescence or if they intended a broader range of pH’s to be considered alkalescence.
Claim 1 also recites the limitation "the same" in step 4 last line on pg. 13. 
Claim 1 recites the limitation “the room temperature” in step 1.2 line 6. There is insufficient antecedent basis for this limitation in the claim, as there has been no previous disclosure of room temperature. The examiner suggests removing the word “the” prior to room temperature as this would obviate/overcome this rejection.
Claim 1 recites “dripping the Na2Sx solution prepared in step 1.1. while stirring” it is unclear where this solution is being dripped? is it into the reaction bottle in the ice salt bath? Based on the rest of the claim this is the interpretation being given to the instant limitation.
Claim 1 is also indefinite because in step 2 it recites “into the reaction bottle in turn”, this is unnecessary and causes antecedent basis issues because it is unclear if this is the same reaction bottle that was used in step 1.2. The examiner suggests just removing the phrase “into the reaction bottle in turn” which would obviate/overcome the above rejection.
Claim 1 is also indefinite because in step in step 4 the formula is very pixelated and has moieties which are undefined in the claim, specifically the claim never defines the variable n that is present in the formula in step 4. Additionally, in the formula in step 4 the polymer appears to be missing a bond between CH2 and CHCN, as the formula is currently written it is incomplete as CH2 should have another bond and there is bond missing from the carbon atom which forms the CHCN group as well. The examiner suggests redrawing these structures so that they are not as pixelated and clearly defining any variables in the formula, etc. as the polymer as it is currently written is unclear because it is unclear how many “n” groups are required to read on the claimed method.	Claim 7 is indefinite because it recites adjusting the pH of the solution to faintly. However, this makes no sense and it appears to be incomplete as faintly is an adjective but is not describing anything in claim 7. The examiner suggests removing this limitation as per the suggestion for rewriting the claim that is written below to overcome this rejection.
	Claims 2-9 are rejected for depending either directly or indirectly from rejected claim 1 and do not resolve the issues discussed above.

The examiner suggests rewriting claim 1 as follows which should overcome all of the above rejections:

1. A method of preparing an antibacterial deodorizing fiber for water purification, comprising:
	1) preparing a Na2Sx solution comprising taking 1 mol of sodium sulfide and 1.5 mol of elemental sulfur, adding into 200 ml of water and heating to 50-60 °C; stirring to completely dissolve the sodium sulfide and the elemental sulfur, and subsequently cooling to room temperature to obtain the Na2Sx solution, wherein the x in the Na2Sx is 2-6;
	2) preparing a disulfide antibacterial agent I comprising adding 2 mol of sodium bicarbonate, adding 2L of water and stirring to completely dissolve the sodium bicarbonate; adding 2 mol of maleic anhydride; moving the reaction mixture into an ice salt bath, and dripping into the reaction mixture the Na2Sx solution from step a) with stirring; subsequently, moving the reaction mixture from the ice salt bath, and stirring at room temperature of 20-30 °C for 4-5h; performing liquid separation to yield a crude product solution; adding 1 L of 1 mol/L sodium sulfite solution into the crude product solution and subsequently heating to 50 °C and stirring for 2-3h; performing liquid separation on the crude product solution and washing the crude product solution with water; distilling the crude product solution to yield the disulfide antibacterial agent of formula I wherein the reaction formula is as follows:

    PNG
    media_image1.png
    153
    489
    media_image1.png
    Greyscale


	3) introducing a pyridine chelating group comprising adding the disulfide antibacterial agent I from step 2), 1 mol of 2-amino-5-nitropyridine, 1 g of catalyst and 15 mL of acetic acid, heating to 115-120 °C and stirring for 4-5 hours until the reaction is complete, distilling the reaction under reduced pressure to remove acetic acid, and washing, filtering, and drying the reaction mixture to obtain compound II, wherein the reaction formula is as follows:


    PNG
    media_image2.png
    183
    544
    media_image2.png
    Greyscale


	4) reducing compound II comprising adding compound II as prepared in step 3), and 100 ml of ethanol aqueous solution with mass fraction of 50%, adjusting the pH of the solution to acidic and maintaining the temperature at 30-35 °C, and then adding 0.6 mols of reductant to the reaction mixture over an hour, by adding 0.2 mol/20 mins; after adding the reductant stirring the reaction for 5-6 hours, then recrystallizing with absolute ethanol, filtering and drying to obtain compound III via the following reaction formula:  


    PNG
    media_image3.png
    182
    452
    media_image3.png
    Greyscale


	5) modifying polyacronitrile fiber comprising dissolving compound III from step 4) in 500 ml of tert-amyl alcohol solution, adding 1 g of polyacryonitrile fiber and adjusting the pH to alkaline, heating to 120-130 °C for 4 hours; removing the crude fiber product, and washing the crude fiber product with distilled water to neutral pH, then soaking the crude fiber product in 0.1 mol/L aqueous hydrochloric acid to form crude secondary-treated fiber; washing the crude secondary-treated fiber with distilled water to neutral pH, and drying via vacuum at 50-55 °C for 15-24 h to yield modified polyacrylonitrile fiber of formula IV via the following reaction formula:

    PNG
    media_image4.png
    218
    475
    media_image4.png
    Greyscale
.
The examiner suggests rewriting claims 2-9 similar to the following to overcome any issues with these claims and to over the objections, etc. above.
	Claim 2 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 1, wherein, in step 2, the temperature of the ice salt bath is maintained at 0-6 °C.

Claim 3 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 1, wherein in step 3, the catalyst is sodium acetate.

Claim 4 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 1, wherein in step 4, the adjusting of the pH of the solution is to a pH of 5.5-6.2, and the adjusting step is accomplished by adding a saturated sodium dihydrogen phosphate aqueous solution.

Claim 5 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 1, wherein in step 4, the reductant is ferrous sulfate.

Claim 6 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 1, wherein in step 5, the adjusting of the pH of the solution is to a pH of 8.0-8.5, and the adjusting step is accomplished by adding a 1 mol/L sodium hydroxide aqueous solution.

Claim 7 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 6, wherein in step 4, the adjusting of the pH of the solution is to a pH of 5.5-6.2, and the adjusting step is accomplished by adding a saturated sodium dihydrogen phosphate aqueous solution.

Claim 8 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 7, wherein in step 3, the catalyst is sodium acetate.


Claim 9 please rewrite as follows: The preparation method of the antimicrobial deodorizing fiber…according to claim 8, wherein, in step 2, the temperature of the ice salt bath is maintained at 0-6 °C.

	As can be seen the examiner has divided the steps up to obviate the need for applicant’s 1.1 and 1.2. 

Closest prior art
	The examiner searched applicant’s products from each of the steps in applicant’s method and did not uncover any prior art.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616